In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________
            No. 02-18-00229-CV
       ___________________________

    LISA MICHELLE PEPPER, Appellant

                        V.

     KRAIG ROBERT PEPPER, Appellee




   On Appeal from the 322nd District Court
           Tarrant County, Texas
       Trial Court No. 360-579319-15


Before Pittman, J.; Sudderth, C.J.; and Birdwell, J.
                    Per Curiam
               MEMORANDUM OPINION1 AND JUDGMENT

      On August 17, 2018, we notified appellant that the trial court clerk responsible

for preparing the record in this appeal informed the court that payment arrangements

had not been made to pay for the clerk’s record as required by Texas Rule of

Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2). We stated that we

would dismiss the appeal for want of prosecution unless appellant, within ten days,

made arrangements to pay for the clerk’s record and provided this court with proof of

payment.

      Because appellant has not made payment arrangements for the clerk’s record, it

is the opinion of the court that the appeal should be dismissed for want of

prosecution. Accordingly, we dismiss the appeal. See Tex. R. App. P. 37.3(b), 42.3(b).

      Appellant shall pay all costs of the appeal, for which let execution issue.



                                                      Per Curiam

Delivered: September 13, 2018




      1
       See Tex. R. App. P. 47.4.


                                       2